 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ANTHONY PARKS,
                                                    NO: 2:19-CV-0142-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
 9          v.                                      PREJUDICE

10    NOELLIE GENTLE,

11                              Defendant.

12

13         On May 3, 2019, Plaintiff filed a pro se civil rights complaint pursuant to 42

14   U.S.C. § 1983, while a prisoner at the Airway Heights Corrections Center. ECF No.

15   1. He sought leave to proceed in forma pauperis, ECF No. 2, but did not comply

16   with 28 U.S.C. § 1915(a)(2), which requires a prisoner seeking to bring a civil action

17   without prepayment of the filing fee to submit a certified copy of his trust fund

18   account statement (or institutional equivalent) for the six months immediately

19   preceding the filing of the complaint.

20         By letter dated May 3, 2019, the Clerk of Court advised Plaintiff of this and




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 1
 1   other deficiencies and asked him to remedy them. ECF No. 3. He did so only in

 2   part. On May 10, 2019, Plaintiff supplied an insufficient trust account statement for

 3   the single month period of April 2019. ECF No. 4.

 4         On June 17, 2019, this Court ordered Plaintiff to submit a certified copy of his

 5   six-month inmate trust account statement (or institutional equivalent) for the period

 6   immediately preceding May 3, 2019 within 21 days of the date of that Order. In the

 7   alternative, Plaintiff was advised that he could pay the full $400.00 filing fee.

 8   Plaintiff was advised that his failure to do so would result in the dismissal of this

 9   case. Plaintiff has neither paid the filing fee nor supplied the six-month inmate trust

10   account statement (or institutional equivalent) by the due date, July 8, 2019.

11         Accordingly, IT IS HEREBY ORDERED:

12      1. This action is DISMISSED without prejudice for failure to comply with the

13         filing fee or in forma pauperis requirements of 28 U.S.C. §§ 1914 and 1915.

14      2. The Court certifies any appeal of this dismissal would not be taken in good

15         faith.

16         The Clerk of Court is directed to enter this Order, enter judgment, forward a

17   copy to Plaintiff and close the file.

18         DATED July 26, 2019.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge


     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 2
